Citation Nr: 0103569	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
denied granted service connection with a 10 percent rating, 
effective from June 1998.  In March 2000, the RO increased 
the rating to 30 percent for PTSD, effective from June 1998; 
the veteran has not indicated he is satisfied with this 
rating, and thus the increased rating claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Personal 
hearings were held at the RO in February 2000 and before a 
member of the Board at the RO (i.e. a Travel Board hearing) 
in November 2000.  


FINDING OF FACT

The veteran's PTSD is productive of some occupational and 
social impairment with no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms.  


CONCLUSION OF LAW

The criteria for a rating of in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1969 to May 1971, 
including service in Vietnam.  A review of his service 
medical records reveals that on pre-induction examination in 
February 1969, his psychiatric system was clinically normal.  
Several service records note treatment for gastric pain and 
headaches due to underlying anxiety or nervousness.  On 
separation examination in March 1971, his psychiatric system 
was listed as clinically normal.  On the accompanying medical 
history report, the veteran noted a history of nervous 
trouble, depression, or excessive worry.  

VA psychiatric examinations were conducted in December 
1971and January 1972.  The diagnostic impressions were 
anxiety neurosis with hysterical features.  

A VA psychodiagnostic assessment was completed in March 1998.  
It was noted that the veteran reported nightmares, anger 
problems, and other PTSD symptoms.  The veteran related PTSD 
symptoms such as, recurrent and intrusive recollections, 
persistent avoidance of stimuli, numbing, irritability, 
difficulty concentrating, and hypervigilance.  The examiner 
indicated that personality profile test results were 
consistent with paranoid personality disorder.  The examiner 
noted that the veteran may also have PTSD based on his self-
report of symptoms.  

On VA PTSD examination in August 1998, it was noted that the 
veteran served in Vietnam in the infantry as a foot soldier.  
The veteran reported that he saw a lot of trauma, including 
killing and destroying the enemy.  He also saw several of his 
friends being killed and shot.  It was noted that the veteran 
was married for 28 years and had two grown children.  The 
veteran gave current complaints of being extremely anxious, 
unable to make friends, and being very frustrated and tense.  
He indicated that he had a history of problems with 
concentration, irritability, muscle tension and sleep.  He 
denied any nightmares or flashbacks, feelings of detachment 
from others, hypervigilance or exaggerated startle response.  
Symptoms of depression, mania, or psychotic symptoms were 
denied.  The diagnostic impression included anxiety disorder, 
not otherwise specified and alcohol dependence.  His Global 
Assessment of Functioning (GAF) score was 65.  The examiner 
noted that the veteran apparently had problems before going 
to Vietnam and such were exacerbated by the stressors related 
to combat.  It was noted that he continued to suffer symptoms 
of anxiety and took anti-anxiety medications.  The examiner 
indicated that he currently did not meet the criteria for 
PTSD.  

VA medical records dated from September 1992 to September 
1998 show treatment for psychiatric complaints and unrelated 
conditions.  Diagnoses during this period included PTSD, 
paranoid personality disorder, schizotypal personality 
disorder, alcohol dependence, and cerebellar atrophy 
secondary to alcohol abuse.  

On a VA PTSD examination conducted by a board of two 
examiners in November 1998, the diagnoses included PTSD, 
chronic, with delayed onset, alcohol dependence, and anxiety 
disorder, not otherwise specified.  It was noted that his GAF 
score was 65 which was indicative of mild symptoms and some 
difficulty in social and occupational functioning, but 
generally functioning well.  The examiners noted that the 
diagnosis of PTSD was reached due to additional information 
supplied by the veteran.  It was noted that he reported 
flashbacks and nightmares, unlike his report in the prior VA 
examination.  The examiner indicated that alcohol dependence 
may have been a complication of PTSD.  It was noted that most 
of his difficulties were related to PTSD.  The examiners 
added that in spite of his problems, he managed a successful 
business for 20 years and maintained a marriage for 28 years.  

In a December 1998 decision, the RO granted service 
connection for PTSD with a 10 percent evaluation, effective 
from June 1998.  

A January 1999 VA medical record reflects that the veteran 
reported intrusive recollections and nightmares regarding 
combat events in Vietnam.  The examiner noted that his mood 
was euthymic, not suicidal.  Mild social withdrawal, 
hypervigilance and loss of concentration were noted.  The GAF 
score was 65.  The diagnostic assessments were PTSD, chronic, 
mild, and alcohol abuse.  

VA medical records dated from February 1999 to October 1999 
reveal that the veteran received treatment for PTSD symptoms.  
Treatment for alcohol dependence, including group therapy for 
substance abuse, was also shown.  An April 1999 record 
reflects that the veteran complained of nightmares, mostly 
secondary to trauma in Vietnam.  It was noted that the 
veteran reported some stress at work and was largely socially 
isolated.  Occasional vague suicidal ideation without a plan 
was noted.  The diagnostic impression was PTSD and alcohol 
dependence.  The GAF score was 50.  An October 1999 record 
reflects that the veteran admitted nightmares but denied 
flashbacks.  The veteran continued his self-employment and 
appeared successful in business.  Visual hallucinations 
without auditory hallucinations or delusions were noted.  The 
diagnostic assessment was PTSD.  

A January 2000 VA treatment record notes a diagnostic 
assessment of PTSD.  The GAF score was 40.  

A February 2000 medical record reflects a diagnosis of PTSD.  
It was noted that the veteran experienced intrusive thoughts 
and memories of combat events.  Occasional nightmares and 
flashbacks of events from Vietnam were reported.  Symptoms of 
anger, irritability, rage, anxiety, tension and fear were 
indicated.  It was noted that he had periods of depression 
and guilt over acts committed and witnessed in Vietnam.  The 
examiner related that the veteran was isolated from others 
and had a loss of interest in once pleasurable and enjoyed 
activities.  It was noted that he avoided activities that 
aroused memories of Vietnam combat events.  The examiner 
indicated that the veteran's PTSD symptoms appeared 
throughout all aspects of his life.  It was noted that his 
industrial and social processes continued to suffer and his 
continued employment was questionable.  

During the February 2000 RO hearing, the veteran testified 
that he received continued treatment for PTSD symptoms.  He 
indicated that he had sleep problems and poor functioning on 
the job.  He stated that problems with concentration and 
forgetfulness affected his work.  He related that he 
experienced paranoia and anger.  His wife testified that the 
veteran had trouble controlling his anger and relating to his 
two children.  

On VA examination in February 2000, the veteran indicated 
that symptoms such as irritability and memory impairment 
affected his employment "laying floors".  He said that he 
made more mistakes in his work and took losses as a result.  
On mental status examination, it was noted that the veteran's 
mood was depressed and his affect was blunted.  The veteran 
related that he had suicidal thoughts in the past but had 
never attempted suicide.  No homicidal thoughts, delusions or 
hallucinations were shown.  Poor concentration was noted.  He 
stated that his PTSD symptoms included nightmares, four times 
per week; flashbacks, triggered by loud noises; avoidance of 
movies or conversations related to war experiences; 
difficulty being close to people; increased irritability; 
hypervigilance; and easy startle response.  The diagnosis was 
chronic PTSD.  The GAF score was 55.  The examiner commented 
that the veteran had a moderate degree of occupational and 
social impairment.  

In a March 2000 decision, the RO increased the evaluation for 
the veteran's service-connected PTSD to 30 percent disabling, 
effective from June 1998.  

VA treatment records dated from April 1999 to April 2000 show 
that the veteran reported continued PTSD symptoms.  An April 
1999 record reflects that he experienced nightmares, anxiety, 
irritability, anger, and depression.  It was noted that he 
patrolled the house and had several weapons but did not hunt.  
The diagnostic assessment was PTSD, chronic, considerable to 
severe industrial and social impairment.  The GAF score was 
43.  A September 1999 record shows that the experienced near 
continuous anxiety and depression which affected his ability 
to function.  The examiner indicated that he had disturbance 
of motivation and mood; difficulty adapting to stressful 
situations, and difficulty establishing and maintaining 
effective work and social relationships.  An April 2000 
record reveals that the veteran was seen for supportive long-
term individual treatment for PTSD.  The veteran reported 
that he continued to have difficulties with PTSD symptoms and 
such were interfering with his ability to work.  The 
diagnostic assessment was PTSD, considerable to severe.  The 
examiner related that the veteran was only able to work part 
time and may not be able to work much longer.  

During the November 2000 Travel Board hearing, the veteran 
testified that he had no friends and did not get along with 
anyone.  He said that his wife takes care of everything.  He 
related that his PTSD symptoms were ongoing for 30 years.  He 
stated that he was employed as a carpet installer for 30 
years but had difficulty working with others.  The veteran 
testified that his PTSD symptoms included being easily 
startled by loud noises, violent dreams, and discontinuing 
special events in his community.  



II.  Analysis

The veteran claims that an evaluation in excess of 30 percent 
is warranted for his service-connected PTSD.  The RO has 
properly developed the evidence and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for PTSD when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functionally satisfactory with routine behavior, self-care 
and conversation normal), due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

The August 1998 VA psychiatric examiner found that the 
veteran did not meet the criteria for PTSD.  The GAF score 
was 65, which represents mild occupational and social 
impairment.  The November 1998 VA examination led to a 
diagnosis of PTSD and the GAF score was 65.  The February 
2000 VA examination included diagnoses of chronic PTSD, and 
the GAF score was 50, which represents moderate impairment.  
VA medical records essentially reflect continued treatment 
for PTSD.  Some records note diagnoses of alcohol dependence, 
anxiety disorder, and paranoid personality disorder. The 
Board notes that disability attributable to only the service- 
connected PTSD may be considered in support of a claim for a 
higher rating.  38 C.F.R. § 4.14.  VA medical records dated 
in 2000 reflect diagnoses of chronic PTSD, and GAF scores of 
40-43, representing major impairment.  It was noted that the 
veteran's industrial and social processes continued to suffer 
due to PTSD symptoms.  

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.126 (2000); 
VAOPGCPREC 10-95.  As to the veteran's industrial impairment, 
the evidence shows that he maintained a successful business 
for many years, although some records show that he was 
recently only able to work part-time.  In addition, the 
evidence shows that the veteran has difficulty working with 
others and he asserts that he has become increasingly 
isolated from others.  However, the file shows that although 
he has some difficulty relating to his two adult children, he 
has been married for over 28 years and has a good 
relationship with his wife.  In any event, his social 
impairment is significant only as it affects his industrial 
impairment.  38 C.F.R. § 4.126 (2000).  

The objective medical findings demonstrate that the veteran's 
service-connected PTSD itself is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  His PTSD impairment does 
not exceed that for a 30 percent evaluation under the current 
rating criteria, and an increased rating is not warranted.  
38 C.F.R. § 4.130, Code 9411.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for a rating in excess of 30 percent for PTSD must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  

In reaching this determination, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case, 
effective from the grant of service connection beginning in 
June 1998.  Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

A rating in excess of 30 percent for PTSD is denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

